 1   Aron M. Oliner (SBN: 152373)
     Geoffrey A. Heaton (SBN: 206990)
 2   DUANE MORRIS LLP
     One Market Plaza
 3   Spear Street Tower, Suite 2200
     San Francisco, CA 94105-1127
 4   Telephone: (415) 957-3000
     Facsimile: (415) 957-3001
 5   Email: gheaton@duanemorris.com

 6   Attorneys for Chapter 7 Trustee
     E. LYNN SCHOENMANN
 7

 8                              UNITED STATES BANKRUPTCY COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                      SAN FRANCISCO DIVISION

11   In re                                                Case No. 21-30299 DM
12   ACEH CAPITAL, LLC,                                   Chapter 7
13                  Debtor.                               APPLICATION FOR ORDER
                                                          AUTHORIZING EMPLOYMENT OF
14                                                        REAL ESTATE BROKER [SUNRISER
                                                          LANDCORE INVESTMENTS]
15
                                                          [NO HEARING REQUIRED]
16

17

18   TO THE HONORABLE DENNIS MONTALI, UNITED STATES BANKRUPTCY JUDGE:

19            E. Lynn Schoenmann, Chapter 7 Trustee (“Applicant” or “Trustee”), the duly appointed,

20   qualified, and acting chapter 7 trustee of the bankruptcy estate of ACEH Capital, LLC (“Debtor”),

21   respectfully represents:

22            1.    This case was filed as a Chapter 7 case on April 21, 2021. Applicant is the Chapter 7

23   Trustee in this case.

24            2.    Applicant has determined, subject to Court approval, to employ Sunriser Landcore

25   Investments (“Sunriser” or “Broker”) as the Trustee’s real estate broker to perform the following

26   services: to value, list and sell (subject to Court approval) real property consisting of various parcels

27   located in Kern and Los Angeles counties, all parcels being undeveloped land, as described in

28
     DM3\7665929                             1
             APPLICATION
 Case: 21-30299  Doc# 11 TOFiled:
                            EMPLOY    REAL ESTATE
                                  05/24/21        BROKER
                                            Entered:      - CASE
                                                     05/24/21    NO. 21-30299
                                                              13:45:04    PageDM1 of 20
Case: 21-30299   Doc# 11   Filed: 05/24/21   Entered: 05/24/21 13:45:04   Page 2 of 20
                   EXHIBIT A
Case: 21-30299   Doc# 11   Filed: 05/24/21   Entered: 05/24/21 13:45:04   Page 3 of 20
Case: 21-30299   Doc# 11   Filed: 05/24/21   Entered: 05/24/21 13:45:04   Page 4 of 20
Case: 21-30299   Doc# 11   Filed: 05/24/21   Entered: 05/24/21 13:45:04   Page 5 of 20
Case: 21-30299   Doc# 11   Filed: 05/24/21   Entered: 05/24/21 13:45:04   Page 6 of 20
Case: 21-30299   Doc# 11   Filed: 05/24/21   Entered: 05/24/21 13:45:04   Page 7 of 20
Case: 21-30299   Doc# 11   Filed: 05/24/21   Entered: 05/24/21 13:45:04   Page 8 of 20
Case: 21-30299   Doc# 11   Filed: 05/24/21   Entered: 05/24/21 13:45:04   Page 9 of 20
Case: 21-30299   Doc# 11   Filed: 05/24/21 Entered: 05/24/21 13:45:04   Page 10 of
                                         20
Case: 21-30299   Doc# 11   Filed: 05/24/21 Entered: 05/24/21 13:45:04   Page 11 of
                                         20
Case: 21-30299   Doc# 11   Filed: 05/24/21 Entered: 05/24/21 13:45:04   Page 12 of
                                         20
Case: 21-30299   Doc# 11   Filed: 05/24/21 Entered: 05/24/21 13:45:04   Page 13 of
                                         20
Case: 21-30299   Doc# 11   Filed: 05/24/21 Entered: 05/24/21 13:45:04   Page 14 of
                                         20
Case: 21-30299   Doc# 11   Filed: 05/24/21 Entered: 05/24/21 13:45:04   Page 15 of
                                         20
Case: 21-30299   Doc# 11   Filed: 05/24/21 Entered: 05/24/21 13:45:04   Page 16 of
                                         20
Case: 21-30299   Doc# 11   Filed: 05/24/21 Entered: 05/24/21 13:45:04   Page 17 of
                                         20
Case: 21-30299   Doc# 11   Filed: 05/24/21 Entered: 05/24/21 13:45:04   Page 18 of
                                         20
Case: 21-30299   Doc# 11   Filed: 05/24/21 Entered: 05/24/21 13:45:04   Page 19 of
                                         20
Case: 21-30299   Doc# 11   Filed: 05/24/21 Entered: 05/24/21 13:45:04   Page 20 of
                                         20
